Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of copending Application No.  16/291,381 
the claim subject matter in the instant Application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.

The following table mapping claims between 2 applications

Instant Application					Co-pending 16/291,381	
Claim 	1		similar subject matters as		Claim 1
Subject matters are similar in all steps in claim 1 of both applications, specifically steps: electrically connecting, step detecting, and last step of frequency filtering/compensation frequency range on a narrowband basis.
Note that even though claim 1 of copending application does not recite AC grid and DC terminal as the instant application, however, AC grid/source/power is inherent in co-pending claim, i.e., neutral/cold conductor, protective/earth/ground conductor, and phase/hot conductor (these conductors (AC wires) are claimed in both applications).
DC terminal is also inherent in co-pending because to charge (a battery) of an electric or hybrid vehicle, a DC power terminal/connection/ source/ port is a must to charge (a battery) of an electric or hybrid vehicle (charging an electric or hybrid vehicle are claimed in both applications).

Claims 2-6		similar subject matter as		Claim 2-6
Claims 7-11		similar subject matter as		claims 7-11
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.











Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 11 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Merienne (US 2015/0028818).
Regarding claim 1 and similarly recited claim 7, the prior art discloses a method comprises:
Electrically connecting a high-voltage on-board power system (see on-board power system in one or more of title, par 1, 19, 28, 39, fig 1) to a DC current charging terminal of a charging device (tittle, fig. 1, i.e., ON-BOARD SYSTEM FOR CHARGING THE BATTERY OF A MOTOR VEHICLE FROM A POWER SUPPLY NETWORK), and
Detecting a protective conductor resistance between the neutral conductor and the 
protective conductor (see determining/estimate resistance between the ground and the neutral of the power supply network (abstract, par 7, 20, 32, 55, 57, 63) by feeding in a test current by way of the protection and monitoring apparatus (Fig 1 shown injecting current pulses by a secure on-board system (interpreted as protection and monitoring apparatus)for charging a battery of a motor vehicle), wherein a frequency of the test current is either outside of a compensation frequency range of the protection and monitoring apparatus or is within the compensation see frequencies and filtering in abstract, fig 1 and more details in par 19-27, 32, 43-55, 58-65)
(Claim 6) Disconnecting the electrical connection between the DC current charging terminal and the AC current grid, either by tripping a disconnection device of the protection and monitoring apparatus or by feeding in a trip current equal to a differential current in order to trip a protection apparatus installed in the charging device (see network/system tripping in par 12, 17, 48-49)
(Claim 9) wherein the protection and monitoring apparatus comprises a loop resistance measurement apparatus configured for detecting a protective conductor resistance between the neutral conductor (N) and the protective conductor (par 7, i.e., To be able to estimate the resistance between the earth and the neutral of the power supply network, it is possible to inject current pulses directly into the earth path and looping back via the network neutral and to measure the voltage between the neutral and the earth)
(Claim 11) a plurality of rectifier modules connected in parallel (rectifier modules are inherently used to convert AC in this prior art (see AC in one or more of  par 11, 22-25, 43, 46-47, 49-53,  62, 64) into DC to charge the battery 3 in fig 1)

Claims 1, 6, 9, 11 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Hein (US 2011/0298466)
Regarding claim 1 and similarly recited claim 7, the prior art discloses a method comprises:
Electrically connecting a high-voltage on-board power system to a DC current charging terminal of a charging device (Fig 1 is a charging system with phase AC network, the system rectifying an AC input provided from the wall outlet to a DC output suitable for charging the vehicle (see claim 19 of Hein).  The HV On-Board Charger shown in fig 1 is electrically connected to the charging system), and
Detecting a protective conductor resistance between the neutral conductor and the protective conductor (par 12-13 and fig 1-2 disclose ground resistance is measured according to a voltage differential measured between at least two of the wall outlet terminals, which are shown for exemplary purposes to be those associated with the ground and neutral plugs/wires/conductors) by feeding in a test current (see test current in one or more of abstract, par 12-15, 17, 19-24) by way of a protection and monitoring apparatus (protection and monitoring apparatus = Ground Monitor 16 in fig 1-4 that include Controller 52 and fault detection/interrupter circuit.  Controller in the Ground Monitor 16 select/apply/adjust test currents and test current may be monitored by controller (par 14-15, 17, 24), wherein a frequency of the test current is either outside of a compensation frequency range of the protection and monitoring apparatus or is within the compensation frequency range and is filtered out of the compensation frequency range on a narrowband basis (see par 15-17, 20-21, 23).
(Claim 6) Disconnecting the electrical connection between the DC current charging terminal and the AC current grid, either by tripping a disconnection device of the protection and 
monitoring apparatus or by feeding in a trip current equal to a differential current in order to trip a protection apparatus installed in the charging device (see interrupter and tripping  in at least  par 19, and claim 6 of prior art).
	(Claim 9)wherein the protection and monitoring apparatus comprises a loop resistance measurement apparatus configured for detecting a protective conductor resistance between the neutral conductor (N) and the protective conductor (par 12-13)
	(Claim 11) a plurality of rectifier modules connected in parallel (see claim 9, i.e., rectify 
an AC input provided from the wall outlet to a DC output suitable for charging the vehicle)

Allowable Subject Matter
Claims 2-5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if:
a.	The double patenting rejection set forth in this office action is overcome, i.e., by a terminal disclaimer; and
b.	Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5, 8 and 10 would be allowable because the prior art of record does not teach or suggest the limitations in claim 2 and claim 8.



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851